At a town meeting held on November 22, 1971, the defendant town voted to appropriate $1,276,000 for the construction of “interceptor and lateral sewers” and to raise that amount by borrowing. The plaintiffs, eleven taxable inhabitants of the town, entered the present action in the Superior Court on March 1, 1974, seeking to vitiate that vote, alleging that certain procedural errors occurred during its passage. The judge found that the plaintiffs were guilty of laches and ordered that the bill be dismissed. On June 20, 1974, the plaintiffs appealed from the decree entered pursuant to that order. Laches is a question of fact. Provident Co-op. Bank v. James Talcott, Inc. 358 Mass. 180, 187 (1970). That is true in actions such as the present one which are brought by taxpayers under G. L. c. 40, § 53. See Fuller v. Melrose, 1 Allen 166 (1861); Tash v. Adams, 10 Cush. 252, 253-254 (1852); Conners v. Lowell, 246 Mass. 279, 284-285 (1923). The judge’s finding was warranted on the pleadings and on the testi*779mony before him. As the outcome of this case would not be changed, we do not pass upon the remaining claims of error.
The case was submitted on briefs.
Stephen W. Silverman for the plaintiffs.
Ronald E. Oliveira & David O. Burbank for the defendants.

Decree affirmed.